Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 5 recites the limitation “wherein the system is configured to determine an average difference between a plurality of predicted future head poses and actual head poses”, which fails to limit the following limitation from parent claim 1: “calculate an average difference between a plurality of predicted future head poses and actual head poses”. Although there is a difference in terminology, with claim 5 stating “determine” and claim 1 stating “calculate”, for the purposes of the mathematical calculation following the term, their meanings are commensurate. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hildreth (US 2018/0262687) in view of Bronder (US 2019/0057542).

As to claims 1, 8, Hildreth (Figs. 1, 2, 4-8, 10, 15) teaches a system comprising: 
a receiver configured to: 

predict a future head pose of a user based at least in part on a measurement of the total latency and a current head pose of the user [0125]; 
receive a frame, based on the predicted future head pose (New frame with expanded FOV, e.g., shown as 450 in Fig. 5), with a rendered field of view (FOV) larger than a display FOV (450 has a larger FoV than the combined left and right eye FoVs) [0125]; 
generate a new frame (E.g. frame including left and right FoVs 656 and 658), based on the frame with the rendered FOV larger than the display FOV; and
convey the new frame for display (Display using 656 and 658) [0091].

However, Hildreth does not specifically teach calculating an average difference.
On the other hand, Bronder (Figs. 2-4) teaches calculate an average difference between a plurality of predicted future head poses and actual head poses (An average prediction error is determined for a range of current positions to future positions) [0029, 0033, 0047, 0050];
receive a frame based on the average difference between the plurality of predicted future head poses and actual head poses (Rendering frames based on the above prediction error) [0024, 0070].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the average calculations of Bronder with the 

As to claim 15, Hildreth and Bronder teach the elements of claims 1 and 8 above.
Hildreth (Fig. 16) also teaches an apparatus comprising: 
a transmitter (First Device) configured to: 
receive, from a receiver (Second Device), a predicted future head pose and an actual head pose (Step 1602) [0155]; 
render, a new frame with a rendered field of view (Step 1606) [0157]; 4/8Application Serial No. 16/778,767 - Filed January 31, 2020 
encode the new frame to generate an encoded frame (Encoding a video frame to be decoded later at a destination device) [0163]; and 
convey the new frame to the receiver for display (Step 1608).
However, Hildreth does not specifically teach calculating an average difference.
On the other hand, Bronder (Figs. 2-4) teaches calculate an average difference between a plurality of predicted future head poses and actual head poses (An average prediction error is determined for a range of current positions to future positions) [0029, 0033, 0047, 0050];
render a frame based on the average difference between the plurality of predicted future head poses and actual head poses (Rendering frames based on the above prediction error) [0024, 0070].


As to claims 2, 9, Hildreth teaches the elements of claim 1 above.
However, Hildreth does not teach a timewarp frame.
On the other hand, Bronder teaches wherein the receiver is 15configured to: 
generate a timewarp frame based on a difference between the predicted future head pose and an actual head pose [0029].

As to claims 3, 10, Hildreth teaches wherein a FOV of the new frame is smaller than the rendered FOV (450 has a larger FoV than the combined left and right eye FoVs) [0125].

As to claims 4, 11, Hildreth teaches the elements of claim 1 above.
However, Hildreth does not teach a timewarp frame.
On the other hand, Bronder teaches wherein the receiver is further configured to calculate a difference between the actual head pose and the predicted future head pose [0029].

As to claims 5, 12, Hildreth teaches the elements of claim 1 above.

On the other hand, Bronder teaches wherein the system is configured to determine an average difference between a plurality of predicted future head poses and actual head poses [0050].

As to claims 6, 13, Hildreth teaches the elements of claim 1 above.
However, Hildreth does not teach a timewarp frame.
On the other hand, Bronder teaches wherein the system is further configured to generate the timewarp frame based in part on an overscan region of the received frame (The prediction error is based on overscanning the frame for areas outside 304). 

As to claims 7, 14, Hildreth teaches wherein the total latency is measured from a first point in time when a given head pose is measured to a second point in time when a frame corresponding to the given head pose is displayed (The user’s head movement is determined to be within the roundtrip latency time) [0125].

As to claim 16, Hildreth teaches receiving a predicted field of view based on a range of predicted orientations of the second device (Step 1602). 
However, Hildreth does not specifically teach calculating an average difference.
On the other hand, Bronder (Figs. 2-4) teaches calculate an average difference between a plurality of predicted future head poses and actual head poses (An average prediction error is determined for a range of current positions to future positions) [0029, 0033, 0047, 0050].

As to claim 17, Hildreth teaches wherein the transmitter is further configured to rotate the new frame by an amount to generate a rotated version of the new frame (If the head of the user rotates while wearing the VR headset, the rotation is accounted for in final mapping of the new frame) [0127-0128].
However, Hildreth does not specifically teach calculating an average difference.
On the other hand, Bronder (Figs. 2-4) teaches calculate an average difference between a plurality of predicted future head poses and actual head poses (An average prediction error is determined for a range of current positions to future positions) [0029, 0033, 0047, 0050].

As to claim 18, Hildreth teaches wherein a size of the rendered FOV is proportional to the difference in the predicted future head pose and the actual head pose (Since the difference in head pose is the primary factor driving the rendered FOV, any change in the head poses will be reflected in the rendered FOV) [0126].
However, Hildreth does not specifically teach calculating an average difference.
On the other hand, Bronder (Figs. 2-4) teaches calculate an average difference between a plurality of predicted future head poses and actual head poses (An average prediction error is determined for a range of current positions to future positions) [0029, 0033, 0047, 0050].

As to claim 19, Hildreth teaches wherein the size of the rendered FOV: 

However, Hildreth does not specifically teach calculating an average difference.
On the other hand, Bronder (Figs. 2-4) teaches calculate an average difference between a plurality of predicted future head poses and actual head poses (An average prediction error is determined for a range of current positions to future positions) [0029, 0033, 0047, 0050].

As to claim 20, Hildreth teaches wherein the new frame corresponds to a virtual reality environment [0153].

Response to Arguments
Applicant's arguments with respect to claims 1-14 only state that limitations from independent claim 15 have been incorporated into claims 1 and 8, as claims 15-20 are in condition for allowance. However, the Final rejection dated 9/10/2021 rejected claims 15-20 under 35 U.S.C. 112(b) in response to which claim 15 was amended to overcome the rejection. That is, the scope of claim 15 was changed as a result of the amendment. Nowhere in the rejection was claim 15 indicated as otherwise allowable. An art-based rejection for claim 15 was not possible because the limitation “…convey the frame to a receiver for display” was indefinite for the reasons stated in the rejection. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691